In an action by a husband for separation, in which his wife counterclaimed for separation, the appeal is from a judgment entered after trial before an Official Referee dismissing the complaint, awarding a separation to respondent on her counterclaim, granting custody of the child to respondent with rights of visitation to appellant and awarding counsel fees and alimony for the support of respondent and the infant child. The issues of alimony and counsel fee had been referred to the trial court. Judgment modified on the facts by striking from the fourth decretal paragraph “ each Sunday ” and by substituting therefor “ each alternate Sunday ” and by adding after “ 5 P.M.” the following “ and, on each alternate week end, by taking the child with him from 10 A. M. on Saturday to 7 P. M. on Sunday”. As so modified, judgment unanimously affirmed, without costs. The following new finding is made: “Twenty-first: That plaintiff has accommodations for taking care of Patrice Cappiello, the infant child of the marriage, on week ends.” In our opinion the right of visitation should be enlarged as indicated since appellant has shown that he has accommodations for taking care of the child on week ends. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.